Citation Nr: 1226956	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  05-17 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems. 

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 1980. 

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

This appeal was previously before the Board in September 2007, July 2009, and May 2011. The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  There is no probative evidence that a cardiovascular disorder had its onset in service and no competent medical evidence linking the Veteran's current cardiovascular disorder with his period of service to include a service-connected disability.

2.  The Veteran failed to report for a scheduled VA examination for his TDIU claim without good cause.


CONCLUSIONS OF LAW

1.  Service connection for a cardiovascular disorder is not established.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.655(b) (2011).

2.  The Veteran's claim for TDIU is denied as a matter of law, as he failed to report without good cause to VA examinations scheduled in conjunction with his claim for an increased rating.   38 C.F.R. § 3.655(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises from the Veteran's assertion that a cardiovascular disorder is related to his active military service with the United States Army from April 1977 to April 1980.  Specifically, the Veteran contends that his cardiovascular disorder is secondary to his service-connected sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems.  The Veteran also contends that he is umemployable due to his service-connected disorders.    

Service Connection Issue

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition, certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more than one year after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. 
§ 3.303(d).
    
Furthermore, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), which addressed the subject of the granting of service connection for the aggravation of a nonservice-connected condition by a service-connected condition.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.  The Veteran filed the current claim in April 2007.  Thus, to whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In addition to the above requirements, there are alternative methods of establishing service connection under 38 C.F.R. § 3.303(b).  For example, a claimant may establish service connection by chronicity.  Chronicity is established if the claimant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  Alternatively, the claimant may establish service connection by continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology.  Savage, 10 Vet. App. at 495. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

Service treatment records show that the Veteran complained of chest pain on two occasions during military service, first in May 1978 and again in May 1979.  On each occasion the Veteran reported that he had been experiencing chest pain for a few days and, significantly, the chest pain in May 1978 was attributed to gastrointestinal symptoms.  The Veteran's March 1980 separation examination shows a normal heart and a blood pressure reading of 112/50.  

The Veteran's service treatment records do show sarcoidosis as early as March 1980.  Sarcoidosis is a disease in which inflammation occurs in the lymph nodes, lungs, liver, eyes, skin, or other tissues.  The disease can affect almost any organ of the body, but it most commonly affects the lungs.  Dorland's Illustrated Medical Dictionary, 1484 (28th ed. 1994).  Upon separation from military service the Veteran filed a claim for service connection for sarcoidosis and, by rating decision dated in September 1981, the RO granted service connection for sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems, assigning a 30 percent disability rating effective April 26, 1980, the day after the Veteran's discharge from military service, and a 60 percent disability rating effective August 8, 1980.  Subsequently, the disability rating was decreased back to 30 percent effective June 1, 1984.    

In August 2003 the Veteran submitted a claim for service connection for coronary artery disease secondary to his service-connected sarcoidosis.  In connection with this claim the RO obtained private treatment records noting that the Veteran suffered two myocardial infarctions, first in May 2002 and again in February 2003.  In February 2003 the Veteran underwent cardiac catheterization and angioplasty.  These records showed impressions of unstable angina, coronary artery disease, and hypertension.  The RO also obtained VA treatment records.  Significantly, a July 2003 VA treatment record noted that the Veteran had a history highly suggestive of unstable angina along with a high risk cardiac history.  It was noted that cardiac sarcoidosis was unlikely as there was no evidence of arrhythmia, CHF, or cardiomyopathy.  It was noted that the natural history of sarcoidosis was usually toward remission and disease was unlikely to be active now.  

The Veteran was afforded a VA heart examination in September 2003.  The examiner diagnosed coronary artery disease, status post myocardial infarctions times two, status post PTCA (percutaneous coronary angioplasty), under treatment.  The examiner also noted that Veteran's history of sarcoidosis, diagnosed in 1980 by biopsy, treated for two to three years with prednisone with a history of drug abuse.  The examiner also opined that the Veteran's coronary artery disease was not secondary to sarcoidosis as CVS (cardiovascular system) complication sarcoidosis can cause AV (aortic valve) blocks and/or cor pulmonale which were not present in the Veteran.  

By rating decision dated in June 2004 the RO denied service connection for a cardiovascular disorder and the Veteran perfected an appeal.

As above, this case was remanded by the Board in September 2007.  Pursuant to the September 2007 Board remand the Veteran was afforded another VA heart examination.  Notably, the September 2007 remand indicated that while the September 2003 VA examiner opined that the Veteran's current cardiovascular disorder was not secondary to his service-connected sarcoidosis, the examiner failed to opine whether the Veteran's current cardiovascular disorder was aggravated by his service-connected sarcoidosis.  

The Veteran was afforded another VA heart examination in March 2008.  At that time the examiner noted that the Veteran had a history of hypertension since 1995 and a history of coronary artery disease since 2001.  The examiner diagnosed coronary artery disease and opined that the Veteran's heart disorder, status post two myocardial infarctions and angioplasty, was less likely than not secondary to sarcoidosis.  The examiner noted that sarcoidosis provided complications of the heart as conductive abnormalities and cor pulmonare which the Veteran did not have.  The examiner also noted that the Veteran had strong factors for developing coronary artery disease which resulted in myocardial infarction and necessitated angioplasty, specifically the Veteran's family history, hyperlipidemia, longstanding hypertension, onset of diabetes, and history of polysubstance abuse.    

As above, this case was remanded by the Board again in July 2009.  Pursuant to the July 2009 Board remand the Veteran was afforded another VA heart examination.  Notably, the July 2009 remand indicated that while the March 2008 VA examiner opined that the Veteran's current cardiovascular disorder was not secondary to his service-connected sarcoidosis, the examiner failed to opine whether the Veteran's current cardiovascular disorder was directly related to the Veteran's military service given the documented May 1978 service treatment wherein the Veteran complained of chest pain during his military service.  

The Veteran was afforded another VA heart examination in February 2010.  At that time the examiner reviewed the claims file and noted that the Veteran had a history of coronary artery disease since 2002 and hypertension since 1995.  The examiner noted that the Veteran was diagnosed with coronary artery disease in 2002 which was after his military service.  The examiner noted that the service treatment records showed that the Veteran was seen in 1977 and 1978 with noncardiac chest pain with a diagnosis of chest wall pain.  He was seen in May 1978 with chest pain attributed to gastrointestinal symptoms.  The service treatment records were negative for documentation of coronary artery disease.  The Veteran was diagnosed with coronary artery disease after sustaining a myocardial infarction in May 2002 which was approximately 22 years after his military service.  Thus, the examiner opined that the Veteran's coronary artery disease was less likely as not caused by or related to the Veteran's military service.  

As above, this case was remanded by the Board again in May 2011.  Notably, the May 2011 remand indicated that while the September 2003 and March 2008 VA examiners opined that the Veteran's current cardiovascular disorder was not secondary to his service-connected sarcoidosis and the February 2010 VA examiner opined that the Veteran's current cardiovascular disorder was not directly related to the Veteran's military service, no examiner had yet opined whether the Veteran's current cardiovascular disorder was aggravated by his service-connected sarcoidosis.  

Pursuant to the May 2011 remand, the Veteran was scheduled for a VA examination; however, he failed to report to the scheduled examination.  A June 2011 letter from the RO to the Veteran notified him that he would be scheduled for an examination in connection with his cardiovascular disorder claim and further informed him of the consequences of failing to report to the examination.  A November 2011 Report of Contact notes that the Veteran was contacted by phone and letter about the examination but failed to report.  The Veteran also failed to show "good cause" for his failure to report.  

While the record contains the November 2011 Report of Contact and the June 2011 letter, the Board acknowledges that it does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of his VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the Veteran has not asserted that he did not receive notice of the scheduled examination.  A review of the record reveals that there has been no communication from the Veteran subsequent to his failure to report to the scheduled VA examination.  

A May 2012 supplemental statement of the case (SSOC) provided to the Veteran and his representative indicated that the Veteran had failed to appear for a September 2011 VA examination that would have provided material evidence regarding his claim.  As part of the May 2012 SSOC, the claimant was provided with the text of 38 C.F.R. § 3.655.  The May 2012 SSOC, including the provisions of 38 C.F.R. § 3.655, was sent to the Veteran's last address of record and was not returned as undeliverable by the U.S. Postal Service.  There is no indication from the record that he did not receive notice nor does he assert otherwise.

The Board acknowledges the RO's efforts to schedule the Veteran for an examination.  The Veteran has not provided a good cause for his failure to report to the scheduled examination.  Therefore, the Board finds that additional efforts to schedule an examination would be futile.  

Given the presumption of regularity of the mailing of VA examination scheduling notice, the lack of return of any correspondence as undeliverable, and the explanation regarding his failure to report to the scheduled VA examination, the Board finds that he did not show good cause.  See 38 C.F.R. § 3.655.  The Veteran has not argued that the RO failed to notify him of the examinations or indicated that he would report if the examination was re-scheduled.  

The Board finds that the preponderance of the evidence is against service connection for a cardiovascular disorder on a presumptive basis.  Though the Veteran currently has a diagnosis of hypertension, there is no evidence of arthritis within one year after military service.  The earliest evidence of hypertension is dated in 1995.    

The Board also finds that the preponderance of the evidence is against service connection for a cardiovascular disorder on a direct basis.  While the Veteran's service treatment records show complaints of chest pain in May 1978 and May 1979, these complaints were noted by the February 2010 VA examination to be noncardiac chest pain and the May 1978 complaint of chest pain was attributed to gastrointestinal symptoms.  The February 2010 VA examiner noted that the Veteran's service treatment records were negative for documentation of coronary artery disease and that the Veteran was diagnosed with coronary artery disease after sustaining a myocardial infarction in May 2002 which was approximately 22 years after his military service.  Thus, the examiner opined that the Veteran's coronary artery disease was less likely as not caused by or related to the Veteran's military service.  While the February 2010 VA examiner mistakenly referred to the two incidents in service of chest pain as occurring in 1977/1978 rather than 1978/1979 the Board find that this mistake is of no significance as the examiner noted two incidents of chest pain each occurring one year apart and occurring in the late 1970s.  Furthermore, the Veteran does not contend that his current heart problems began or have continued since service.  Thus, there have been no allegations of continuity of symptomatology.   

Finally, the Board finds that the preponderance of the evidence is against service connection for a cardiovascular disorder on a secondary basis.  The competent and probative evidence does not suggest that the currently diagnosed cardiovascular disorders are causally related to the Veteran's service-connected sarcoidosis.  Significantly, both the September 2003 and March 2008 VA examiners opined that the Veteran's heart disorder, status post two myocardial infarctions and angioplasty, was less likely than not secondary to sarcoidosis.  The examiners noted that sarcoidosis provided complications of the heart as conductive abnormalities and cor pulmonare which the Veteran did not have.  The March 2008 examiner also noted that the Veteran had strong factors for developing coronary artery disease which resulted in myocardial infarction and necessitated angioplasty, specifically the Veteran's family history, hyperlipidemia, longstanding hypertension, onset of diabetes, and history of polysubstance abuse.  Competent medical experts have made these opinions and the Board is not free to substitute its own judgment for that of such experts.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  There are no other contrary medical opinions of record.

While the September 2003, March 2008, and February 2010 VA examiners failed to opine whether the Veteran's current cardiovascular disorder was aggravated by his service-connected sarcoidosis, the RO attempted to obtain an opinion on this question pursuant to the May 2011 Board remand but the Veteran failed to report to the examination scheduled in September 2011.  Under 38 C.F.R. § 3.665(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  The "duty to assist is not always a one-way street" and the veteran is obligated to cooperate in the development of his pending claim.  Wood, 1 Vet. App. at 193.  

As a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  Accordingly, the Veteran's opinion that his current cardiovascular disorders are related to his service-connected sarcoidosis is not competent.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for a cardiovascular disorder.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

TDIU Issue

In a May 2011 Board decision/remand, the Board found that the Veteran's claim for an increased rating for sarcoidosis with lesions involving ocular, pulmonary, and hepatic systems included a claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

Pursuant to the May 2011 remand, the Veteran was scheduled for a VA examination; however, he failed to report to the scheduled examinations.  A June 2011 letter from the RO to the Veteran notified him that he would be scheduled for an examination in connection with his TDIU claim and further informed him of the consequences of failing to report to the examinations.  A November 2011 Report of Contact notes that the Veteran was contacted by phone and letter about the examination but failed to report.  The Veteran also failed to show "good cause" for his failure to report.    

When entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  38 C.F.R. § 3.655(a).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id.

When a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit, which was previously disallowed, or an increased rating claim, the claim shall be denied.  38 C.F.R. § 3.655(b).  This language leaves no authority for the RO or the Board to review the issue on appeal on the basis of the evidence already of record where the claimant does not show "good cause" for failure to report for the scheduled examinations.  Rather, the regulation compels the RO and the Board to deny the claims strictly on the basis of the failure to report for scheduled examinations without good cause. 

In this case, the record includes a November 2011 Report of Contact noting that the Veteran was contacted by phone and letter about the examination but failed to report.  The claims file also contains correspondence dated in June 2011, which informed the Veteran that it was necessary for him to be scheduled for a new examination and the consequences of failing to report to the examination.  While the record contains the November 2011 Report of Contact and the June 2011 letter, the Board acknowledges that it does not contain a copy of the actual notice sent to the Veteran regarding the scheduling of his VA examination.  Nonetheless, there is no indication from the record that such a notice was not sent to the Veteran.  In the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  Furthermore, the Veteran has not asserted that he did not receive notice of the scheduled examination.  A review of the record reveals that there has been no communication from the Veteran subsequent to his failure to report to the scheduled VA examination.  

A May 2012 supplemental statement of the case (SSOC) provided to the Veteran and his representative indicated that the Veteran had failed to appear for a September 2011 VA examination that would have provided material evidence regarding his claim.  As part of the May 2012 SSOC, the claimant was provided with the text of 38 C.F.R. § 3.655.  The May 2012 SSOC, including the provisions of 38 C.F.R. § 3.655, was sent to the Veteran's last address of record and was not returned as undeliverable by the U.S. Postal Service.  There is no indication from the record that he did not receive notice nor does he assert otherwise.

The Board acknowledges the RO's efforts to schedule the Veteran for an examination.  The Veteran has not provided a good cause for his failure to report to the scheduled examination.  Therefore, the Board finds that additional efforts to schedule an examination would be futile.  

Given the presumption of regularity of the mailing of VA examination scheduling notice, the lack of return of any correspondence as undeliverable, and the explanation regarding his failure to report to the scheduled VA examination, the Board finds that he did not show good cause.  See 38 C.F.R. § 3.655.  The Veteran has not argued that the RO failed to notify him of the examinations or indicated that he would report if the examination was re-scheduled.  Therefore, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the cardiovascular disorder issue, substantially compliant notice was sent in August 2003, February 2004, February 2005, November 2007, July 2009, .November 2009, May 2010, and June 2011 letters and the claim was readjudicated in a May 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements with regard to the cardiovascular disorder issue and the appellant is not prejudiced by a decision on the claim at this time.

With regard to the TDIU issue, the Board finds that notwithstanding the statutory duty to assist, no undue prejudice to the Veteran is evident by a disposition by the Board herein, as VA is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance will aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(2); see also 38 C.F.R. §§ 3.159, 3.326.  For the reasons set forth above, the Board has found that the appellant's claim lacks legal merit under the law and therefore, there is no reasonable possibility that further assistance or development of the claims at the RO-level will result in a grant of any benefits sought.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991); Sabonis, 6 Vet. App. at 430.  Thus, the Board finds that further development is not warranted and the claimant is not prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  







                                      (CONTINUED ON THE NEXT PAGE)
ORDER


Service connection for a cardiovascular disorder is denied.

A TDIU is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


